         Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 1 of 18



 1   Aaron Kaufmann, SBN 148580
     Elizabeth Gropman, SBN 294156
 2   LEONARD CARDER, LLP
     1999 Harrison Street, Suite 2700
 3
     Oakland, CA 94612
 4   Telephone: (510) 272-0169
     Facsimile: (510) 272-0174
 5   akaufmann@leonardcarder.com
     egropman@leonardcarder.com
 6
     Peter Rukin, SBN 178336
 7
     Valerie Brender, SBN 298224
 8   RUKIN HYLAND & RIGGIN, LLP
     1939 Harrison Street, Suite 290
 9   Oakland, CA 94612
     Telephone: (415) 421-1800
10   Facsimile: (415) 421-1700
     prukin@rukinhyland.com
11
     vbrender@rukinhyland.com
12
     Attorneys for PLAINTIFFS
13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
     ADEL ALMAZNAI and MARINO CRUZ
                                                   CASE NO.
16
                   Plaintiffs,
17                                                 COMPLAINT FOR DAMAGES
                                                   (1) REIMBURSEMENT OF BUSINESS
18                                                     EXPENSES (Cal. Labor Code § 2802);
            v.
19                                                 (2) UNLAWFUL DEDUCTIONS FROM
                                                       WAGES (Cal. Labor Code §§ 221, 223,
20   S-L DISTRIBUTION COMPANY, LLC, a                  400-410);
     Delaware Company,
21                                                 (3) FAILURE TO PROVIDE MEAL
                                                       PERIODS (Cal. Labor Code §§ 226.7,
22                                                     512);
                   Defendant.
                                                   (4) FAILURE TO AUTHORIZE AND
23
                                                       PERMIT PAID REST PERIODS (Cal.
24                                                     Labor Code §§ 226.7, 1194);
                                                   (5) FAILURE TO FURNISH ACCURATE
25                                                     WAGE STATEMENTS (Cal. Labor
26                                                     Code §§ 226, 226.3);
                                                   (6) CALIFORNIA UNPAID OVERTIME
27                                                     COMPENSATION (Cal. Labor Code
                                                       §§ 410, 1194, et seq., IWC Wage Order
28                                                     No. 1);


                                        COMPLAINT FOR DAMAGES
     Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 2 of 18



 1                                       (7) FAILURE TO PAY MINIMUM
                                              WAGES UNDER CALIFORNIA
 2
                                              LAW (Cal. Labor Code §§ 1182.11,
 3                                            1182.12, 1197, et seq., IWC Wage
                                              Order No. 1);
 4                                       (8) FEDERAL UNPAID OVERTIME
 5                                            COMPENSATION, (FLSA, 29 U.S.C.
                                              §§ 207, 216);
 6                                       (9) FAILURE TO PAY MINIMUM
                                              WAGES UNDER FEDERAL LAW
 7                                            (FLSA, 29 U.S.C. §§ 206, 216)
 8                                       (10) VIOLATIONS OF UCL
                                             (Bus. & Prof. Code § 17200 et seq.)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                             COMPLAINT FOR DAMAGES
         Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 3 of 18




 1           1.      Plaintiffs, Adel Amaznai and Marino Cruz (“Plaintiffs”) allege the following for

 2   their complaint.

 3                                         I.     JURISDICTION
 4          1.      This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. § 1332

 5   because the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and

 6   costs, and is between citizens of different states. Additionally, this Court has original jurisdiction

 7   pursuant to 28 U.S.C. § 1331 over the federal Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

 8   et seq., overtime and minimum wage claims alleged below. This Court may exercise supplemental

 9   jurisdiction pursuant to 28 U.S.C. § 1367(a) over the state overtime, minimum wage, expense

10   reimbursement, and wrongful deduction and related claims alleged below, as they form part of the

11   same case or controversy under Article III of the United States Constitution.

12                       II.    VENUE AND INTRADISTRICT ASSIGNMENT
13           2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

14   substantial part of the events or omissions giving rise to Plaintiff Adel Almaznai’s claims occurred

15   in the Counties of San Francisco and Contra Costa, and within the Division and Courthouse in

16   which this action has been commenced.

17                                        III.   INTRODUCTION
18           3.      This is an action for relief for wage and hour claims arising from Defendant’s

19   misclassification of Plaintiffs as “independent contractors.” By misclassifying Plaintiffs as

20   independent contractors, Defendant has sought to avoid various duties and obligations owed to

21   employees under California’s Labor Code and Industrial Welfare Commission (“IWC”) wage

22   orders, including: the duty to indemnify employees for all expenses and losses necessarily incurred

23   in connection with their employment (Cal. Labor Code §2802; IWC wage order No. 1, §§ 8-9); the

24   duty to provide off-duty meal periods (Cal. Labor Code §§ 512, 226.7; IWC wage order No. 1, §

25   11); the duty to authorize and permit paid rest periods (Cal. Labor Code §§ 226.7, 1194; IWC wage

26   order No. 1, § 12); the duty to pay overtime premium pay under California state law (Cal. Labor

27   Code §, IWC wage order No. 1) and under the federal Fair Labor Standards Act (“FLSA”) (29

28   U.S.C. § 207); the duty to pay minimum wage under California state law (Cal. Labor Code §

                                                   -1-
                                          COMPLAINT FOR DAMAGES
          Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 4 of 18




 1   1182.12, IWC wage order No. 1) and under the FLSA (29 U.S.C. § 206); and other legal

 2   obligations.

 3                                            IV.     PARTIES
 4   A.     Plaintiffs
 5          4.      Plaintiff Adel Almaznai resides in Antioch, California (Contra Costa County). He

 6   has served as a driver for S-L since approximately 2009. He has worked out of S-L’s facilities in

 7   Richmond, California (Contra Costa County) serving route stops in San Francisco. Plaintiff

 8   Almaznai has driven a box truck and a passenger van to carry out his duties for Defendant.

 9          5.      Plaintiff Marino Cruz resides in Compton, California (Los Angeles County). He has

10   served as a driver for S-L since approximately 2004. He has worked out of S-L’s facilities Pico

11   Rivera, California (Los Angeles County) serving route stops in and around Compton. Plaintiff Cruz

12   has driven a box truck and a personal passenger vehicle to carry out his duties for Defendant.

13   B.     Defendant
14          6.      Defendant S-L Distribution Company, LLC is a Foreign Limited Liability Company
15   formed in Delaware with its principal place of business in North Carolina.
16                                   V.      STATEMENT OF FACTS
17          7.      Defendant S-L Distribution Company, LLC (“S-L”) is a “snack food wholesale
18   distributor authorized to sell and distribute the Snyder’s of Hanover and Lance brands of products
19   and various other brands of snack products[.]” On its website, S-L describes itself as “a wholesale

20   distributor of various snack food products manufactured by subsidiaries and affiliates of Snyder’s-

21   Lance, Inc.,” and represents that it “provides wholesale distribution services to a variety of

22   unrelated snack food companies known as Partner Brands to assist in a diverse portfolio of

23   products for IDPs to grow their business.”

24          8.      S-L relies on drivers such as Plaintiffs to deliver to and stock S-L’s products at retail

25   grocery store outlets. Plaintiffs carry out S-L’s distribution work—that is, ordering, delivering,

26   stocking, and merchandising S-L’s products—and have been integral to the operations of S-L’s

27   core business. The work that Plaintiffs perform is part of the usual course of S-L’s business.

28

                                                   -2-
                                          COMPLAINT FOR DAMAGES
         Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 5 of 18




 1          9.      The distributor agreement (“Agreement”) between Plaintiffs and S-L requires

 2   Plaintiffs to meet and comply with “the needs, policies, procedures, requests and requirements of

 3   [S-L’s] customers.” The Agreement mandates that Plaintiffs provide S-L’s customers, and S-L,

 4   with a “planned schedule for the distribution of sale of Products” to the customers within the

 5   territory and “promptly adjust the schedule to meet the needs, policies, procedures and

 6   requirements of its customers.” S-L controls the list of authorized products Plaintiffs may sell, the

 7   prices of those products, and the percentage of the sales price – i.e., the commission – S-L pays

 8   Plaintiffs per product. S-L has the discretion to remove authorized outlets from Plaintiffs’

 9   territories, for which they are not entitled to any compensation.

10          10.     S-L retains and exercises pervasive control over its distribution operations,

11   including by retaining and exercising such control over Plaintiffs. S-L defines Plaintiffs’ territories,

12   obtains the customers in need of service, controls what products are authorized for placement on its

13   customer shelves, and has substantial control over the pricing of the products. Though the

14   Agreement states that S-L will not supervise the distributors’ work, S-L district sales managers

15   frequently do in fact supervise Plaintiffs’ work. District sales managers instruct Plaintiffs regarding

16   what to order, ask where and when they will be servicing certain stores, and frequently check the

17   customers’ shelves. S-L has given Plaintiffs disciplinary warnings based on S-L’s service

18   expectations and issued breach letters for “out-of-stock.” S-L has threatened to terminate Plaintiffs’

19   Distributor Agreements in the event they do not comply with S-L’s service expectations.

20          11.     S-L passes on the cost of its business to Plaintiffs. For example, S-L requires

21   Plaintiffs to purchase product and assume ownership over it at the time it is received but does not

22   allow them to return unsold product for a credit. S-L also charges Plaintiffs a Weekly

23   Administrative Service Charge of $40 for “services, supplies, and lease of computer system.”

24   Plaintiffs are also responsible for the cost of operating their routes, including for all operating

25   expenses and losses in using vehicles to service the routes, including fuel, repair, maintenance,

26   insurance, and vehicle depreciation.

27

28

                                                   -3-
                                          COMPLAINT FOR DAMAGES
        Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 6 of 18




 1          12.     Plaintiffs do not provide distribution services to companies unaffiliated with S-L.

 2   They do not solicit distribution work from companies unaffiliated with S-L and are not customarily

 3   engaged in independent distribution businesses.

 4          13.     Throughout the covered period, Plaintiff Almaznai regularly worked six or seven

 5   days per week, and over 50 hours per week for S-L. Until July 2017, Plaintiff Hernandez worked a

 6   large route, requiring him to regularly work more than five days a week and over 40 hours in week;

 7   since being required to sell that route back to S-L and purchase a small route in July 2017, Plaintiff

 8   Hernandez’s hours have decreased. Because of the nature of their work, each of the Plaintiffs have

 9   not had the opportunity to take 30-minute off-duty lunch breaks regularly. Nor are they provided

10   with paid, off-duty rest periods of 10 minutes in length.

11          14.     During several weeks of the covered period, Plaintiffs have worked and did not

12   receive compensation that, after deductions taken by Defendant and Plaintiffs’ out-of-pocket

13   expenses, did not meet minimum wage standards set by California law or by the FLSA.

14                                            VI.   DAMAGES
15          15.     As a direct, foreseeable, and proximate result of Defendant’s conduct, Defendant
16   owes Plaintiffs unreimbursed business expenses plus interest, repayment of unlawfully deducted
17   wages plus interest, missed meal period compensation plus interest, missed paid rest period
18   compensation plus interest, overtime premium pay plus liquidated damages, minimum wage pay
19   plus liquidated damages, statutory penalties, and attorneys’ fees and costs, the precise amount of

20   which will be proven at trial.

21                                     VII.     CAUSES OF ACTION
22                                 FIRST CAUSE OF ACTION
                            REIMBURSEMENT OF BUSINESS EXPENSES
23                                (CAL. LABOR CODE § 2802)
24          16.     The allegations in all of the preceding paragraphs are re-alleged and incorporated

25   herein by reference.

26          17.     While acting on the direct instruction of Defendant and discharging their duties for

27   it, Plaintiffs have incurred work-related expenses. Such expenses include but are not limited to the

28   weekly administrative service charge; fuel, maintenance, and other vehicle operating costs; vehicle

                                                  -4-
                                         COMPLAINT FOR DAMAGES
        Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 7 of 18




 1   depreciation; various forms of insurance; cellular telephones; and the costs of unsold product.

 2   Plaintiffs necessarily incurred these substantial expenses and losses as a direct result of performing

 3   their job duties for Defendant.

 4          18.     Defendant has failed to indemnify or in any manner reimburse Plaintiffs for these

 5   expenditures and losses. By misclassifying Plaintiffs as “independent contractors,” and further by

 6   requiring those employees to pay expenses and cover losses that they incurred in direct

 7   consequence of the discharge of their duties for Defendant and/or in obedience to Defendant’s

 8   direction, Defendant has violated and continues to violate Cal. Labor Code § 2802.

 9          19.     As a direct and proximate result of Defendant’s conduct, Plaintiffs have suffered

10   substantial losses according to proof, as well as pre-judgment interest, costs, and attorney fees for

11   the prosecution of this action.

12          20.     Plaintiffs request relief as described below.

13                            SECOND CAUSE OF ACTION
                         UNLAWFUL DEDUCTIONS FROM WAGES
14             (CAL. LABOR CODE §§ 221, 223, 400-410, IWC. WAGE ORDER NO. 1)
15          21.     The allegations in all of the preceding paragraphs are re-alleged and incorporated
16   herein by reference.
17          22.     Cal. Labor Code § 221 provides: “It shall be unlawful for any employer to collect or
18   receive from an employee any part of wages theretofore paid by said employer to said employee.”
19          23.     Cal. Labor Code § 223 provides: “Where any statute or contract requires an

20   employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage

21   while purporting to pay the wage designated by statute or by contract.”

22          24.     Cal. Labor Code §§ 400-410 (“Employee Bond Law”) provide the limited

23   circumstances under which an employer can exact a cash bond from its employees. These

24   provisions are designed to protect employees against the very real danger of an employer taking or

25   misappropriating employee funds held by the employer in trust.

26          25.     IWC wage order No. 1, § 8 provides that the only circumstance under which an

27   employer can make a deduction from an employee’s wage due to cash shortage, breakage, or loss

28

                                                  -5-
                                         COMPLAINT FOR DAMAGES
        Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 8 of 18




 1   of equipment is if the employer can show that the shortage, breakage, or loss was the result of the

 2   employee’s gross negligence or dishonest or willful act.

 3          26.     These and related statutes, along with California’s fundamental public policy

 4   protecting wages and wage scales, prohibit employers from subjecting employees to unanticipated

 5   or unpredicted reductions in their wages; making employees the insurers of their employer’s

 6   business losses; otherwise passing the ordinary business losses of the employer onto the employee;

 7   taking deductions from wages for business losses unless the employer can establish that the loss

 8   was caused by a dishonest or willful act, or gross negligence of the employee; or taking other

 9   unpredictable deductions that may impose a special hardship on employees.

10          27.     Defendant has violated Cal. Labor Code §§ 221, 223, and 400-410, and IWC wage

11   order No. 1, § 8 by unlawfully taking deductions from Plaintiffs’ compensation to cover certain

12   ordinary business expenses of Defendant, including but not limited to out-of-date snack items

13   pulled from customers’ stock, and shrink. Defendant also deducted a weekly service charge for

14   services, supplies, and use and maintenance of the computer system.

15          28.     Because Defendant took unlawful deductions from Plaintiffs’ compensation, it is

16   liable to Plaintiffs for the compensation that should have been paid but for the unlawful deductions,

17   pursuant to Cal. Labor Code §§ 221, 223, and 400-410, and IWC wage order No. 1, § 8.

18          29.     By unlawfully deducting wages and failing to pay Plaintiffs, Defendant is also liable

19   for penalties, reasonable attorneys’ fees, and costs under Cal. Labor Code §§ 218.5 and 1194.

20          30.     Plaintiffs request relief as described below.

21                              THIRD CAUSE OF ACTION
                      FAILURE TO PROVIDE OFF-DUTY MEAL PERIODS
22                 (CAL. LABOR CODE §§ 226.7, 512, IWC WAGE ORDER NO. 1)
23          31.     The allegations in all of the preceding paragraphs are re-alleged and incorporated

24   herein by reference.

25          32.     Plaintiffs have regularly worked in excess of five (5) hours a day without being

26   afforded at least a half-hour meal period in which they were relieved of all duties, as required by

27   Cal. Labor Code §§ 226.7 and 512, and IWC wage order No. 1, § 11(A).

28

                                                  -6-
                                         COMPLAINT FOR DAMAGES
         Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 9 of 18




 1          33.      Because Defendant failed to afford proper and timely meal periods, it is liable to

 2   Plaintiffs for one hour of additional pay at the regular rate of compensation for each workday that

 3   the proper meal periods were not provided, pursuant to Cal. Labor Code § 226.7(b) and IWC wage

 4   order No. 1, § 11(B).

 5          34.      Plaintiffs request relief as described below.

 6                                FOURTH CAUSE OF ACTION
                         FAILURE TO PAY EMPLOYEES FOR REST BREAKS
 7              (CAL. LABOR CODE §§226.7, 1194 AND 1194.2, IWC WAGE ORDER NO. 1)
 8          35.      The allegations in all of the preceding paragraphs are re-alleged and incorporated
 9   herein by reference.
10          36.      IWC Wage Order No. 1, §12(A), provides in pertinent part as follows: “Every
11   employer shall authorize and permit all employees to take rest periods . . . . The authorized rest
12   period time shall be based on the total hours worked daily at the rate of ten (10) minutes net rest
13   time per four (4) hours or major fraction thereof. . . . Authorized rest period time shall be counted
14   as hours worked for which there shall be no deduction from wages.”
15          37.      Plaintiffs were compensated for delivering snack items based on Defendant’s
16   determination of a commission, and Plaintiffs were not separately compensated for taking duty-free
17   rest periods.
18          38.      Plaintiffs were unable to deliver snack items and/or earn a commission while taking
19   duty-free rest periods, and therefore were precluded from earning compensation during any time
20   during which they managed to take a duty-free rest period.
21          39.      Defendant failed to authorize and permit Plaintiffs to take a ten-minute paid rest
22   period for each four hours of work or major fraction thereof.
23          40.      Thus, Plaintiffs regularly worked in excess of three and a half hours a day without
24   being provided at least one paid 10-minute rest period in which they were relieved of all duties, as
25   required by Cal. Labor Code § 226.7, and IWC wage order No. 1, §12(A).
26          41.      Thus, Plaintiffs regularly worked in excess of six hours a day without being
27   provided at least two paid 10-minute rest periods in which they were relieved of all duties, as
28   required by Cal. Labor Code § 226.7 and IWC wage order No. 1, §12(A).

                                                   -7-
                                          COMPLAINT FOR DAMAGES
        Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 10 of 18




 1          42.      Because Defendant failed to authorize and permit Plaintiffs compliant rest periods,

 2   it is liable to Plaintiffs for one hour of additional pay at the regular rate of compensation for each

 3   workday that the compliant rest periods were not provided, penalties, and interest, pursuant to Cal.

 4   Labor Code §§ 226.7(b), and IWC wage order No. 1, §12(B).

 5          43.      Plaintiffs request relief as described below.

 6                              FIFTH CAUSE OF ACTION
                    FAILURE TO FURNISH ACCURATE WAGE STATEMENTS
 7                (CAL. LABOR CODE §§ 226 & 226.3; IWC WAGE ORDER NO. 1)
 8          44.      The allegations in all of the preceding paragraphs are re-alleged and incorporated

 9   herein by reference.

10          45.      Cal. Labor Code § 226(a) and IWC wage order No. 1, § 7(B) require employers

11   semi-monthly or at the time of each payment of wages to furnish each employee with a statement

12   itemizing, among other things, the total hours worked by the employee. Cal. Labor Code § 226(b)

13   provides that if an employer knowingly and intentionally fails to provide a statement itemizing,

14   among other things, the total hours worked by the employee, then the employee is entitled to

15   recover the greater of all actual damages or fifty dollars ($50) for the initial violation and one

16   hundred dollars ($100) for each subsequent violation, up to four thousand dollars ($4,000).

17          46.      Defendant knowingly and intentionally failed to furnish Plaintiffs with timely,

18   itemized statements showing the total hours worked, as required by Cal. Labor Code § 226(a) and

19   IWC wage order No. 1, § 7(B). As a result, Defendant is liable to Plaintiffs for the amounts

20   provided by Cal. Labor Code § 226(b) and for penalties, and attorneys’ fees.

21          47.      Plaintiffs request relief as described below.

22                             SIXTH CAUSE OF ACTION
                FAILURE TO PAY CALIFORNIA OVERTIME COMPENSATION
23            (CAL. LABOR CODE §§ 510, 1194, ET SEQ., IWC WAGE ORDER NO. 1)
24          48.      The allegations in all of the preceding paragraphs are re-alleged and incorporated
25   herein by reference.
26          49.      Plaintiffs regularly worked over eight hours in a day and over 40 hours in a week
27   while serving as S-L drivers, for which Defendant did not pay them overtime premium
28   compensation.

                                                   -8-
                                          COMPLAINT FOR DAMAGES
        Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 11 of 18




 1          50.     By failing to pay overtime compensation to Plaintiffs, as alleged above, Defendant

 2   violated Cal. Labor Code § 510 et. seq and IWC wage order No. 1, § 3.

 3          51.     As a result of Defendant’s unlawful acts, Plaintiffs have been deprived of overtime

 4   compensation in an amount to be determined at trial, and is entitled to recovery of such amounts,

 5   plus interest thereon, and attorneys’ fees and costs, under Cal. Labor Code § 1194.

 6          52.     Plaintiffs request relief as described below.

 7                             SEVENTH CAUSE OF ACTION
                   FAILURE TO PAY FEDERAL OVERTIME COMPENSATION
 8                              (FLSA, 29 U.S.C. §§ 207, 216)
 9          53.     The allegations in all of the preceding paragraphs are re-alleged and incorporated
10   herein by reference.
11          54.     Plaintiffs regularly worked over 40 hours in a week while serving as S-L drivers, for
12   which Defendant did not pay them overtime premium compensation.
13          55.     By failing to pay overtime compensation to Plaintiffs, as alleged above, Defendant
14   violated the FLSA, 29 U.S.C. § 207.
15          56.     The FLSA, 29 U.S.C. § 216(b), allows for an employee to recover their unpaid
16   overtime premium pay and an equal amount as liquidated damages, plus reasonable attorneys’ fees
17   and costs.
18          57.     As a result of Defendant’s unlawful acts, Plaintiffs have been deprived of overtime
19   compensation in an amount to be determined at trial, and is entitled to recovery of such amounts,
20   plus liquidated damages and/or interest thereon, and attorneys’ fees and costs, under 29 U.S.C. §
21   216.
22          58.     Plaintiffs request relief as described below.
23
                             EIGHTH CAUSE OF ACTION
24                 FAILURE TO PAY CALIFORNIA MINIMUM WAGE
     (CAL. LABOR CODE §§ 1182.1, 1182.12, 1194, 1197, ET SEQ., IWC WAGE ORDER NO. 1,
25                 SAN FRANCISCO MINIMUM WAGE ORDINANCE)
26          59.     The allegations in all of the preceding paragraphs are re-alleged and incorporated
27   herein by reference.
28

                                                  -9-
                                         COMPLAINT FOR DAMAGES
        Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 12 of 18




 1          60.     Calif. Labor Code §§ 1182.11, 1182.12, 1194, and 1197, Calif. IWC Wage Order

 2   No. 1, § 4, the California Minimum Wage Order, and the San Francisco Minimum Wage

 3   Ordinance, all require that employees receive the minimum wage for all hours worked.

 4          61.     California Labor Code § 1197 provides that the “minimum wage for employees

 5   fixed by the commission or by any applicable state or local law, is the minimum wage to be paid to

 6   employees, and the payment of a lower wage than the minimum so fixed is unlawful.”

 7          62.     IWC Wage Order No. 15, § 4(A) provides that every employer who employs 26 or

 8   more employees shall pay to each employee wages not less than the following: (a) Ten dollars and

 9   fifty cents ($10.50) per hour for all hours worked, effective January 1, 2017; (b) Eleven dollars

10   ($11.00) per hour for all hours worked, effective January 1, 2018; (c) Twelve dollars ($12.00) per

11   hour for all hours worked, effective January 1, 2019; and Thirteen dollars ($13.00) per hour for all

12   hours worked, effective January 1, 2020.

13          63.     The San Francisco Minimum Wage Ordinance, San Francisco Administrative Code,

14   Chapter 12R.4, provides in relevant part that “(a) Employers shall pay Employees no less than the

15   Minimum Wage for each hour worked within the geographic boundaries of the City. (1) Except as

16   provided in subsection 12R.4(b), the Minimum Wage paid to Employees shall be as follows: (A)

17   Beginning on May 1, 2015, the Minimum Wage shall be an hourly rate of $12.25. (B) Beginning

18   on July 1, 2016, the Minimum Wage shall be an hourly rate of $13.00. (C) Beginning on July 1,

19   2017, the Minimum Wage shall be an hourly rate of $14.00. (D) Beginning on July 1, 2018, the

20   Minimum Wage shall be an hourly rate of $15.00. (E) Beginning on July 1, 2019, and each year

21   thereafter, the Minimum Wage shall increase by an amount corresponding to the prior year's

22   increase, if any, in the Consumer Price Index for urban wage earners and clerical workers for the

23   San Francisco-Oakland-San Jose, CA metropolitan statistical area, as determined by the

24   Controller.” The San Francisco Minimum Wage beginning on July 1, 2019 was $15.59.

25          64.     Calif. Labor Code § 1194 entitles an employee receiving less than the legal

26   minimum wage to recover in a civil action the unpaid balance of the full amount of this minimum

27   wage, including interest thereon, reasonable attorneys’ fees, and costs of suit.

28

                                                  - 10 -
                                         COMPLAINT FOR DAMAGES
        Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 13 of 18




 1            65.   Calif. Labor Code § 1194.2 entitles an employee receiving less than the legal

 2   minimum wage to recover liquidated damages in an amount equal to the wages unlawfully unpaid

 3   and interest thereon.

 4            66.   During several weeks during the covered period, Plaintiffs have worked for

 5   Defendant but the compensation they received during those weeks, after deductions taken by

 6   Defendant and net of Plaintiffs’ out-of-pocket expenses incurred in performing the work, fell below

 7   California’s minimum wage requirements applicable at the time the work was performed.

 8            67.   As a result of Defendants’ unlawful acts, Plaintiffs have been deprived of wages

 9   owed them in an amount to be determined at trial, and, under Calif. Labor Code § 1194, are entitled

10   to recover of such amount, plus interest thereon, liquidated damages, attorneys’ fees and costs. and

11   such other legal and equitable relief as the Court deems just and proper.

12            68.   Plaintiffs request relief as described below.

13                                   NINTH CAUSE OF ACTION
                             FAILURE TO PAY FEDERAL MINIMUM WAGE
14                                   (FLSA, 29 U.S.C. §§ 206, 216)
15            69.   The allegations in all of the preceding paragraphs are re-alleged and incorporated
16   herein by reference.
17            70.   The FLSA, 29 U.S.C. § 206, requires that employees receive the minimum wage for
18   all hours worked.
19            71.   The FLSA, 29 U.S.C. § 216(b), allows for an employee to recover their unpaid
20   minimum wages and an equal amount as liquidated damages, plus reasonable attorneys’ fees and
21   costs.
22            72.   During several weeks during the covered period, Plaintiffs have worked for
23   Defendant but the compensation they received during those weeks, after deductions taken by
24   Defendant and net of Plaintiffs’ out-of-pocket expenses incurred in performing the work, fell below
25   California’s minimum wage requirements applicable at the time the work was performed.
26            73.   As a result of Defendant’s unlawful acts, Plaintiffs have been deprived of overtime
27   compensation in an amount to be determined at trial, and is entitled to recovery of such amounts,
28

                                                  - 11 -
                                         COMPLAINT FOR DAMAGES
        Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 14 of 18




 1   plus liquidated damages and/or interest thereon, and attorneys’ fees and costs, under 29 U.S.C. §

 2   216.

 3          74.      Plaintiffs request relief as described below.

 4                                TENTH CAUSE OF ACTION
                     VIOLATIONS OF THE UNFAIR COMPETITION LAW (UCL)
 5                     (CAL. BUSINESS & PROFESSIONS CODE §§ 17200-09)
 6          75.      The allegations in all of the preceding paragraphs are re-alleged and incorporated
 7   herein by reference.
 8          76.      Cal. Business & Professions Code § 17200 prohibits unfair competition in the form
 9   of any unlawful, unfair, or fraudulent business act or practice.
10          77.      Cal. Business & Professions Code § 17204 allows “any person acting for the
11   interests of itself, its members or the general public” to prosecute a civil action for violation of the
12   UCL.
13          78.      Beginning at an exact date unknown to Plaintiffs, but at least since approximately
14   January 2016, Defendant improperly, fraudulently, and unlawfully classified its Drivers as
15   “independent contractors” and have thereby committed unlawful, unfair, and/or fraudulent business
16   acts and practices as defined by Cal. Business & Professions Code § 17200, by engaging in the
17   following:
18          a.     failing to indemnify Plaintiffs for employment-related business expenses and losses;
19          b.     improperly and unlawfully making deductions from Plaintiffs’ compensation because
20          of the return out-of-date product, work-related expenses and losses not attributable to
21          Plaintiffs’ dishonest or willful act, or to the gross negligence of the Plaintiffs, as described
22          above;
23          c.     failing and refusing to provide meal periods to Plaintiffs;
24          d.     failing to authorize and permit paid rest periods to Plaintiffs;
25          e.     unlawfully deducting money from wages owed to Plaintiffs;
26          f.     failing to provide accurate itemized wage statements to Plaintiffs;
27          g.     failing to pay overtime compensation to Plaintiffs as required under California state
28          law;

                                                   - 12 -
                                          COMPLAINT FOR DAMAGES
        Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 15 of 18




 1          h.     failing to pay overtime compensation to Plaintiffs as required under the FLSA;

 2          i.     failing to pay minimum wage to Plaintiffs as required under California law and the

 3          FLSA;

 4          j.     by intentionally, recklessly and/or negligently misrepresenting to Plaintiffs the true

 5          nature of their employment status; and

 6          k.     willfully and unlawfully misclassifying Plaintiffs as independent contractors in

 7          violation of California Labor Code § 226.8 & and IWC Wage Order No. 1.

 8          79.     The violations of these laws serve as unlawful, unfair, and/or fraudulent predicate

 9   acts and practices for purposes of Cal. Business and Professions Code § 17200.

10          80.     As a direct and proximate result of Defendant’s unlawful, unfair, and/or fraudulent

11   acts and practices described herein, Defendant has received and continue to hold ill-gotten gains

12   belonging to Plaintiffs. As a direct and proximate result of Defendant’s unlawful business

13   practices, Plaintiffs have suffered economic injuries including, but not limited to out-of-pocket

14   business expenses, unlawful deductions from compensation, compensation for missed meal periods

15   and rest breaks. Defendant has profited from their unlawful, unfair, and/or fraudulent acts and

16   practices in the amount of those business expenses, improper deductions from compensation, meal

17   and rest period compensation, and interest accrued by Plaintiffs.

18          81.     Plaintiffs are entitled to restitution pursuant to Cal. Business & Professions Code §§

19   17203 and 17208 for all unpaid business expenses, unlawful deductions from compensation, meal

20   and rest period compensation, and interest since January 2012.

21          82.     Plaintiffs are entitled to enforce all applicable penalty provisions of the Cal. Labor

22   Code pursuant to Cal. Business & Professions Code § 17202.

23          83.     By all of the foregoing alleged conduct, Defendant has committed, and are

24   continuing to commit, ongoing unlawful, unfair and fraudulent business practices within the

25   meaning of Cal. Business & Professions Code §17200 et seq.

26          84.     As a direct and proximate result of the unfair business practices described above,

27   Plaintiffs have all suffered significant losses and Defendant has been unjustly enriched.

28

                                                  - 13 -
                                         COMPLAINT FOR DAMAGES
         Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 16 of 18




 1           85.     Pursuant to Cal. Business & Prof. Code §17203, Plaintiffs are entitled to: (a)

 2    restitution of money acquired by Defendant by means of their unfair business practices, in amounts

 3    not yet ascertained but to be ascertained at trial; (b) a declaration that Defendant’s business

 4    practices are unfair within the meaning of the statute.

 5           86.     Plaintiffs have assumed the responsibility of enforcement of the laws and lawful

 6    claims specified herein. There is a financial burden incurred in pursuing this action which is in the

 7    public interest. Therefore, reasonable attorneys’ fees are appropriate pursuant to Cal. Code of Civil

 8    Procedure § 1021.5.

 9           87.     Plaintiffs request relief as described below.

10                                        VIII. PRAYER FOR RELIEF
11          WHEREFORE, Plaintiffs request relief as follows:
12          A.      A declaratory judgment that Defendant has knowingly and intentionally violated the
13   following provisions of law:
14                  1.      Cal. Labor Code § 2802 by failing to indemnify Plaintiffs for all necessarily
15   incurred business expenses and losses;
16                  2.      Cal. Labor Code §§ 221 and 400-410 and IWC wage order No. 1, by making
17   unlawful deductions from the compensation paid to Plaintiffs for ordinary business expenses and
18   losses without a showing that the expenses and/or losses were due to Plaintiffs dishonest or willful
19   act, or to their gross negligence;

20                  3.      Cal. Labor Code §§ 226.7 and 512, and IWC wage order No. 1 by failure to

21   provide off-duty meal periods to Plaintiffs;

22                  4.      Cal. Labor Code §§ 226.7 and 1194, and IWC wage order No. 1 by failure to

23   authorize and permit paid rest periods to Plaintiffs;

24                  5.      Cal. Labor Code § 226 and IWC wage order No. 1, § 7(B), by failing to

25   provide Plaintiffs with itemized statements of total hours worked with each payment of wages;

26                  6.      Cal. Labor Code §§ 510, 1194, et seq., and IWC wage order No. 1 by failing

27          to pay proper overtime compensation to Plaintiffs;

28

                                                     - 14 -
                                            COMPLAINT FOR DAMAGES
         Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 17 of 18




 1                  7.      FLSA, 29 U.S.C. §§ 207 and 216 by failing to pay proper overtime

 2          compensation to Plaintiffs.

 3                  8.      Cal. Labor Code §§ 1187.1, 1187.12, 1194, 1197.1, et seq., and IWC wage

 4          orders No. 1 and California’s Minimum Wage Order by failing to pay minimum wages to

 5          Plaintiffs;

 6                  9.      FLSA, 29 U.S.C. §§ 206 and 216 by failing to pay minimum wages to

 7          Plaintiffs.

 8                  10.     Cal. Business and Professions Code §§ 17200-17208, by failing to reimburse

 9          Plaintiffs for necessarily incurred business expenses, by requiring Plaintiffs to indemnify

10          Defendant for ordinary business losses, by failing to provide off-duty meal periods and/or

11          pay meal period compensation to Plaintiffs, by failing to authorize and permit paid rest

12          breaks and/or missed rest break compensation to Plaintiffs, by failing to provide Plaintiffs

13          with itemized wage statements showing all hours worked, by failing to maintain payroll

14          records that document all hours worked by Plaintiffs; by failing to pay Plaintiffs overtime

15          premium pay as required by California law and the FLSA; and by failing to pay Plaintiffs the

16          applicable minimum wages under California law and the FLSA.

17          B.      A declaratory judgment that Defendant’s violations as described above were willful;

18          C.      An award to Plaintiffs of damages in the amount of necessarily incurred business

19   expenses, amounts unlawfully deducted from wages, overtime compensation, meal and rest period

20   compensation, minimum wages, liquidated damages, and interest thereon, subject to proof at trial;

21          D.      An award to Plaintiffs of statutory penalties because of Defendant’s failure to

22   provide Plaintiffs with itemized wage statements that comply with the requirements of Cal. Labor

23   Code § 226, subject to proof at trial;

24          E.      An order requiring Defendant to pay restitution of all amounts owed to Plaintiffs for

25   Defendant’s failure to reimburse for business expenses, failure to pay all accrued wages, amounts

26   unlawfully deducted from wages, failure to pay legally required meal and rest period pay, overtime

27   premium pay, minimum wages, and interest thereon, in an amount according to proof, pursuant to

28   Business & Professions Code § 17203;

                                                       - 15 -
                                              COMPLAINT FOR DAMAGES
         Case 4:20-cv-08487-JST Document 1 Filed 12/01/20 Page 18 of 18




 1             F.   An award to Plaintiffs of reasonable attorneys’ fees and costs, pursuant to Cal. Code

 2   of Civil Procedure § 1021.5 and Cal. Labor Code §§ 218.5, 226, 1194, and 2802, 29 U.S.C. §

 3   216(b), and/or other applicable law; and

 4             G.   An award to Plaintiffs of such other and further relief as this Court deems just and

 5   proper.

 6

 7   DATED: December 1, 2020                       LEONARD CARDER, LLP

 8
                                                By: /s/Aaron Kaufmann
 9                                                 AARON KAUFMANN
                                                   Attorneys for PLAINTIFFS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   - 16 -
                                          COMPLAINT FOR DAMAGES
